

115 S3274 IS: Curtailing Lobbying and Empowering Americans for a New Politics Act of 2018
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3274IN THE SENATE OF THE UNITED STATESJuly 25, 2018Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Lobbying Disclosure Act of 1995 to require an individual to register as a lobbyist
			 under such Act if the individual is employed or retained by a client for
			 making more than one lobbying contact over a 2-year period and to treat
			 legislative, political, and strategic counseling in support of lobbying
			 contacts as lobbying activity under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Curtailing Lobbying and Empowering Americans for a New Politics Act of 2018 or the CLEAN Act of 2018. 2.Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995 (a)Elimination of 20 percent exemption for determination of threshold of lobbying contacts required for individuals To register as lobbyistsSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking , other than and all that follows through the period at the end and inserting over a 2-year period..
			(b)Coverage of individuals providing legislative, political, and strategic counseling services
				(1)Treatment of legislative, political, and strategic counseling services in support of lobbying
 contacts as lobbying activitySection 3(7) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(7)) is amended— (A)by striking efforts and inserting any effort; and
 (B)by striking research and other background work and inserting legislative, political, and strategic counseling services, research, and other background work. (2)Treatment of lobbying contact made with support of legislative, political, and strategic counseling services as lobbying contact made by individual providing servicesSection 3(8) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(8)) is amended by adding at the end the following:
					
 (C)Treatment of providers of legislative, political, and strategic counseling servicesAny individual who for financial or other compensation provides legislative, political, and strategic counseling services that are treated as a lobbying activity under paragraph (7), and that are used in support of a lobbying contact under this paragraph that is made by another individual, shall be considered to have made the same lobbying contact at the same time and in the same manner to the covered executive branch official or covered legislative branch official involved..
 (c)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act.
			3.Treatment of certain contributions for purposes of contribution limits under Federal Election
			 Campaign Act of 1971
 (a)Treatment of bundled contributions as contributions by donor and bundlerSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:
				
 (10)(A)For purposes of paragraph (1), any bundled contribution to a committee described in section 304(i)(6) that is forwarded by or credited to a person described in section 304(i)(7) (including the agent of such a person) shall be treated both as a contribution made by the person forwarding such contribution or credited with such contribution, and as a contribution made by the contributor.
 (B)For purposes of determining the amount of bundled contributions provided by a person to a committee which were received by the person at a fundraising event sponsored by the person, or in response to an invitation to attend a fundraising event sponsored by the person, each person who is a sponsor of the event shall be considered to have provided to the committee the aggregate amount of all bundled contributions which were provided to the committee by all sponsors of the event.
 (C)This paragraph does not apply with respect to a contribution made by any individual who is a spouse, parent, child, sibling, father-in-law, or mother-in-law of the person described in section 304(i)(7).
 (D)Nothing in this paragraph may be construed to prohibit any person from engaging in volunteer activity on behalf of a candidate or from making communications which provide information about the candidate but which do not include the solicitation of contributions or other fundraising activity in support of the candidate.
 (E)In this paragraph, the term bundled contribution has the meaning given such term in section 304(i)(8), except that such term also includes a contribution which would be a bundled contribution under section 304(i)(8) if it met the applicable threshold described in section 304(i)(3)..
 (b)Treatment of contributions solicited by lobbyists as contributions by donor and lobbyistSection 315(a) of such Act (52 U.S.C. 30116(a)), as amended by subsection (a), is further amended by adding at the end the following new paragraph:
				
 (11)(A)For purposes of paragraph (1), any contribution made to a committee described in section 304(i)(6) that is solicited by a person described in section 304(i)(7) (including the agent of such a person) shall be treated both as a contribution made by the contributor and as a contribution made by the person who solicited the contribution.
 (B)This paragraph does not apply with respect to a contribution made by any individual who is a spouse, parent, child, sibling, father-in-law, or mother-in-law of the person described in section 304(i)(7)..
 (c)Effective dateThe amendments made by this section shall apply with respect to contributions made on or after the date of the enactment of this Act.
			4.Prohibiting candidates from soliciting campaign contributions from registered lobbyists while
 Congress is in sessionTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
			
				325.Prohibiting candidates from soliciting contributions from registered lobbyists while Congress is in
			 session
 (a)Candidates for SenateA candidate for the office of Senator, an individual holding the office of Senator, an agent of such a candidate or an individual holding such office, or an entity directly or indirectly established, financed, maintained, or controlled by or acting on behalf of one or more such candidates or individuals holding such office may not solicit from any registered lobbyist funds in connection with any election for the office of Senator during any period in which the Senate is in session.
 (b)Candidates for HouseA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, an individual holding such an office, an agent of a candidate or an individual holding such an office, or an entity directly or indirectly established, financed, maintained, or controlled by or acting on behalf of one or more such candidates or individuals holding such an office may not solicit from any registered lobbyist funds in connection with any election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress during any period in which the House of Representatives is in session.
 (c)Registered lobbyist definedFor purposes of this section, the term registered lobbyist means any person who is described in subparagraph (A), (B), or (C) of section 304(i)(7). (d)Determination of when body is in sessionFor purposes of this section, the Senate or House of Representatives shall be considered to be in session during any period unless such body has adjourned for, or is in recess for, a period of 10 consecutive calendar days or longer..
 5.Clarification of actions constituting solicitation under Federal Election Campaign Act of 1971Section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101) is amended by adding at the end the following new paragraph:
			
 (27)SolicitThe term solicit means to directly or indirectly ask, request, or recommend, explicitly or implicitly, that another person make a contribution, donation, transfer of funds, or otherwise provide anything of value..
		6.Repealing exemption from registration under Foreign Agents Registration Act of 1938 for persons
			 filing disclosure reports under Lobbying Disclosure Act of 1995
 (a)Repeal of exemptionSection 3 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613) is amended by striking subsection (h).
 (b)Timing of filing of registration statementsSection 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612) is amended— (1)in subsection (a), in the matter preceding paragraph (1), in the fourth sentence, by striking The registration statement shall include and inserting Except as provided in subsection (h), the registration statement shall include; and
 (2)by adding at the end the following:  (h)Timing for filing of statements by persons registered under Lobbying Disclosure Act of 1995In the case of an agent of a person described in section 1(b)(2) or an entity described in section 1(b)(3) who has registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), after the agent files the first registration required under subsection (a) in connection with the agent’s representation of such person or entity, the agent shall file all subsequent statements required under this section at the same time, and in the same frequency, as the reports filed with the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) under section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) in connection with the agent’s representation of such person or entity..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.